 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 1 of 20 Page ID #:131



 1
                                                            NO JS6
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11
12 SHAMAR JACKSON,               )          CV 20-780-RSWL-KS
                                 )
13                Plaintiff,     )
                                 )          ORDER re: Defendant's
14                               )          Motion to Dismiss
         v.                      )          Plaintiff’s Unruh Claims
15                               )          [14]
                                 )
16   CHASE COLORADO, LLC, a      )
     California Limited          )
17   Liability Company; and DOES )
     1-10,                       )
18                               )
                                 )
19                Defendants.    )
                                 )
20                               )
21       Plaintiff Shamar Jackson (“Plaintiff”) brings this
22 Action for violations of the Americans with
23 Disabilities Act (“ADA”) and California’s Unruh Civil
24 Rights Act (“Unruh Act”) against Defendant Chase
25 Colorado, LLC (“Defendant”).             Currently before the
26 Court is Defendant’s Motion to Dismiss Unruh Claims
27 (“Motion”) [14].        Having reviewed all papers submitted
28 pertaining to this Motion, the Court NOW FINDS AND
                                        1
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 2 of 20 Page ID #:132



 1 RULES AS FOLLOWS: the Court GRANTS Defendant’s Motion
 2 and DISMISSES Plaintiff’s Unruh Act claim WITHOUT
 3 PREJUDICE.
 4                              I. BACKGROUND
 5 A.    Factual Background
 6       Plaintiff suffers from limitations caused by an
 7 aortic valve repair and scoliosis in his spine, which
 8 causes him to have difficulty walking and getting
 9 around.     Compl. ¶ 1, ECF No. 1.          Defendant owned the
10 property located at 1140 E. Colorado St., Glendale, CA
11 91205 (the “Property”).           Id. ¶ 2.     Valvoline (the
12 “Business”) is located at the Property.                Id. ¶ 3.
13       Plaintiff visited the Property on three occasions
14 in March 2019, May 2019, and October 2019 to patronize
15 the Business.       Id. ¶ 12.      Plaintiff encountered access
16 barriers related to parking when he visited the
17 Property, including a lack of compliant parking and
18 lack of accessible path of travel.              Id. ¶¶ 18, 20-21.
19 Plaintiff personally encountered these barriers.                   Id. ¶
20 23.     Plaintiff plans to return to the Property and
21 Business in the future, but is currently deterred from
22 doing so due to the barriers.             Id. ¶ 27.
23 B.    Procedural Background
24       Plaintiff filed his Complaint [1] on January 24,
25 2020.     On January 30, 2020, the Court Ordered Plaintiff
26 to show cause in writing why the Court should exercise
27 supplemental jurisdiction over Plaintiff’s Unruh Act
28 claim (“OSC”) [9].         On February 14, 2020, Plaintiff
                                        2
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 3 of 20 Page ID #:133



 1 responded to the Court’s OSC (“OSC Response”) [11].
 2       Defendant filed the instant Motion [14] on February
 3 28, 2020.      Plaintiff opposed [16] on April 3, 2020.
 4 Defendant did not file any reply.
 5                             II. DISCUSSION
 6 A.    Legal Standard
 7       1.    Rule 12(b)(1) Motion to Dismiss
 8       Federal Rule of Civil Procedure Rule (“Rule”)
 9 12(b)(1) allows a party to seek dismissal of an action
10 for lack of subject matter jurisdiction.                 Fed. R. Civ.
11 P. 12(b)(1).       A Rule 12(b)(1) “jurisdictional attack
12 may be facial or factual.”            Safe Air for Everyone v.
13 Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004).                  A facial
14 attack challenges the sufficiency of the pleadings,
15 while a factual attack disputes whether the allegations
16 invoke the Court’s subject matter jurisdiction.                   Id.
17 When evaluating a facial challenge, the Court “must
18 accept all of the plaintiff’s factual allegations as
19 true.”     Dreier v. U.S., 106 F.3d 844, 847 (9th Cir.
20 1996) (citation omitted).           Conversely, a factual
21 challenge “can attack the substance of a complaint’s
22 jurisdictional allegations despite their formal
23 sufficiency, and in doing so rely on affidavits or any
24 other evidence properly before the court.”                 St. Clair
25 v. City of Chico, 880 F.2d 199, 201 (9th Cir. 1989).
26       “A challenge to the federal court’s jurisdiction
27 may be raised at any point during the proceedings.”
28 Albrecht v. Lund, 845 F.2d 193, 194 (9th Cir. 1988).
                                        3
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 4 of 20 Page ID #:134



 1 If the court concludes that it lacks subject matter
 2 jurisdiction it must dismiss the action.                 See Fed. R.
 3 Civ. Proc. 12(h)(3).
 4       2.    Rule 12(b)(6) Motion to Dismiss
 5       Federal Rule of Civil Procedure 12(b)(6) allows a
 6 party to move for dismissal of one or more claims if
 7 the pleading fails to state a claim upon which relief
 8 can be granted.        A complaint must “contain sufficient
 9 factual matter, accepted as true, to state a claim to
10 relief that is plausible on its face.”                Ashcroft v.
11 Iqbal, 556 U.S. 662, 678 (2009) (quotation omitted).
12 Dismissal is warranted for a “lack of a cognizable
13 legal theory or the absence of sufficient facts alleged
14 under a cognizable legal theory.”              Balistreri v.
15 Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.
16 1988) (citation omitted).
17       In ruling on a 12(b)(6) motion, a court may
18 generally consider only allegations contained in the
19 pleadings, exhibits attached to the complaint, and
20 matters properly subject to judicial notice.                  Swartz v.
21 KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007).                  A court
22 must presume all factual allegations of the complaint
23 to be true and draw all reasonable inferences in favor
24 of the non-moving party.           Klarfeld v. United States,
25 944 F.2d 583, 585 (9th Cir. 1991).              The question is not
26 whether the plaintiff will ultimately prevail, but
27 whether the plaintiff is entitled to present evidence
28 to support the claims.          Jackson v. Birmingham Bd. of
                                        4
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 5 of 20 Page ID #:135



 1 Educ., 544 U.S. 167, 184 (2005) (quoting Scheuer v.
 2 Rhodes, 416 U.S. 232, 236 (1974)).              While a complaint
 3 need not contain detailed factual allegations, a
 4 plaintiff must provide more than “labels and
 5 conclusions” or “a formulaic recitation of the elements
 6 of a cause of action.”          Bell Atl. Corp. v. Twombly, 550
 7 U.S. 544, 555 (2007).          However, a complaint “should not
 8 be dismissed under Rule 12(b)(6) ‘unless it appears
 9 beyond doubt that the plaintiff can prove no set of
10 facts in support of his claim which would entitle him
11 to relief.’”       Balistreri, 901 F.2d at 699 (citing
12 Conley v. Gibson, 355 U.S. 41, 45-46 (1957)).
13 B.    Discussion
14       In its Motion, Defendant cites both Rule 12(b)(1)
15 and 12(b)(6) as authority for dismissing Plaintiff’s
16 Unruh Act Claim.        See Mem. of P. & A. in Supp. of Mot.
17 (“Mem.”) 7:25-9:28, ECF No. 14-1.              The Court will
18 address each of these grounds for dismissal, in turn.
19       1.    12(b)(1) Motion to Dismiss
20       With respect to its Motion on the basis of Rule
21 12(b)(1), Defendant does not maintain that the Court
22 lacks subject matter jurisdiction; rather, Defendant
23 argues that the Court should decline to exercise
24 supplemental jurisdiction over Plaintiff’s Unruh Act
25 Claim.     See id. at 18:24-25.          Plaintiff’s argument for
26 why the Court should decline to exercise supplemental
27 jurisdiction is two-fold: (1) “Plaintiff has filed the
28 Unruh Act Claim in this Court in a evident scheme of
                                        5
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 6 of 20 Page ID #:136



 1 impermissible ‘forum shopping’ to use federal court as
 2 an ‘end-around’ to evade California’s heightened
 3 pleading standards, which standards the Complaint does
 4 not meet”; and (2) “Plaintiff’s state law claim for an
 5 outrageous amount of almost a quarter million dollars
 6 under the Unruh Act substantially predominates over his
 7 federal claim under the Americans With Disabilities
 8 Act.”    Mot. 2:7-14, ECF No. 14.
 9             a.   Supplemental Jurisdiction Standard Under
10                  28 U.S.C. § 1367
11       In an action over which a district court possesses
12 original jurisdiction, that court “shall have
13 supplemental jurisdiction over all other claims that
14 are so related to claims in the action within such
15 original jurisdiction that they form part of the same
16 case or controversy under Article III of the United
17 States Constitution.”          28 U.S.C. § 1367(a).          Even if
18 supplemental jurisdiction exists, district courts have
19 discretion to decline to exercise supplemental
20 jurisdiction:
21       The district courts may decline to exercise
         supplemental jurisdiction over a claim under
22       subsection (a) if—
23       (1) the claim raises a novel or complex issue
         of State law,
24
         (2) the claim substantially predominates over
25       the claim or claims over which the district
         court has original jurisdiction,
26
         (3) the district court has dismissed all claims
27       over which it has original jurisdiction, or
28       (4) in exceptional circumstances, there are
                                        6
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 7 of 20 Page ID #:137



 1     other compelling reasons for declining
       jurisdiction.
 2 28 U.S.C. § 1367(c). The Supreme Court has described
 3 28 U.S.C. § 1367(c) as a “codification” of the
 4 principles of “‘economy, convenience, fairness, and
 5 comity’” that underlie the Supreme Court's earlier
 6 jurisprudence concerning pendent jurisdiction.                   City of
 7 Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156,
 8 172–73 (1997) (quoting Carnegie-Mellon Univ. v. Cohill,
 9 484 U.S. 343, 357 (1988)); see also United Mine Workers
10 v. Gibbs, 383 U.S. 715, 726 (1966) (citation omitted)
11 (“It has consistently been recognized that pendent
12 jurisdiction is a doctrine of discretion, not of
13 plaintiff's right. Its justification lies in
14 considerations of judicial economy, convenience and
15 fairness to litigants; if these are not present a
16 federal court should hesitate to exercise jurisdiction
17 over state claims, even though bound to apply state law
18 to them.     Needless decisions of state law should be
19 avoided both as a matter of comity and to promote
20 justice between the parties, by procuring for them a
21 surer-footed reading of applicable law.”).
22       District courts may decline to exercise
23 jurisdiction over supplemental state law claims
24 “[d]epending on a host of factors” including “the
25 circumstances of the particular case, the nature of the
26 state law claims, the character of the governing state
27 law, and the relationship between the state and federal
28 claims.”     City of Chicago, 522 U.S. at 173.               The
                                        7
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 8 of 20 Page ID #:138



1 supplemental jurisdiction statute “reflects the
2 understanding that, when deciding whether to exercise
3 supplemental jurisdiction, ‘a federal court should
4 consider and weigh in each case, and at every stage of
5 the litigation, the values of judicial economy,
6 convenience, fairness, and comity.’”                Id. (quoting
7 Cohill, 484 U.S. at 350).
8        The Ninth Circuit does not require an “explanation
9 for a district court's reasons [for declining
10 supplemental jurisdiction] when the district court acts
11 under”     28 U.S.C. § 1367(c)(1)-(3), San Pedro Hotel Co.
12 v. City of L.A., 159 F.3d 470, 478 (9th Cir. 1998), but
13 does require a district court to “articulate why the
14 circumstances of the case are exceptional in addition
15 to inquiring whether the balance of the Gibbs values
16 provide compelling reasons for declining jurisdiction
17 in such circumstances,”           Exec. Software N. Am. Inc. v.
18 U.S. Dist. Court for the Cent. Dist. of Cal., 24 F.3d
19 1545, 1558 (9th Cir. 1994).              According to the Ninth
20 Circuit, this “inquiry is not particularly burdensome.”
21 Id.    When declining to exercise supplemental
22 jurisdiction under 28 U.S.C. § 1367(c)(4), “the court
23 must identify the predicate that triggers the
24 applicability of the category (the exceptional
25 circumstances), and then determine whether, in its
26 judgment, the underlying Gibbs values are best served
27 by declining jurisdiction in the particular case (the
28 compelling reasons).”          Id.
                                        8
  Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 9 of 20 Page ID #:139



 1               b.   California’s Unruh Civil Rights Act
 2        California’s Unruh Civil Rights Act provides: “All
 3 persons within the jurisdiction of [California] are
 4 free and equal, and no matter what their . . .
 5 disability . . . are entitled to the full and equal
 6 accommodations, advantages, facilities, privileges, or
 7 services in all business establishments of every kind
 8 whatsoever.        Cal. Civ. Code § 51.         Pursuant to Cal.
 9 Civ. Code § 51(f), a violation of the ADA is a per se
10 violation of the Unruh Act.               But unlike the ADA, the
11 Unruh Act provides for recovery of monetary damages.1                      A
12 plaintiff may recover actual damages for each and every
13 offense “up to a maximum of three times the amount of
14 actual damage but in no case less than four thousand
15 dollars ($4,000).”          Id. § 52(a).       “The litigant need
16 not prove she suffered actual damages to recover the
17 independent statutory damages of $4,000.”                  Molski v.
18 M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007)
19 (citing Botosan v. Paul McNally Realty, 216 F.3d 827,
20
21
          1
              The Americans with Disabilities Act prohibits
22 discrimination “on the basis of disability in the full and equal
     enjoyment of the goods, services, facilities, privileges,
23 advantages, or accommodations of any place of public
24 accommodation by any person who owns, leases (or leases to), or
   operates a place of public accommodation.” 42 U.S.C.A. § 12182.
25 “Damages are not recoverable under . . . the ADA—only injunctive
     relief is available . . . .” Wander v. Kaus, 304 F.3d 856, 858
26   (9th Cir. 2002) (citing 42 U.S.C. § 12188(a)(1)). Further, the
     ADA does not require a showing of “intentional discrimination in
27   order to make out a violation of the ADA.” Lentini v. California
     Ctr. for the Arts, Escondido, 370 F.3d 837, 846 (9th Cir. 2004).
28
                                         9
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 10 of 20 Page ID #:140



1 835 (9th Cir. 2000)).           Further, an Unruh Act claim
2 generally requires proof of intent.                Munson v. Del
3 Taco, Inc., 208 P.3d 623, 624 (Cal. 2009).                   However, if
4 a plaintiff establishes an ADA violation as the basis
5 of his Unruh Act claim, he does not need to prove
6 intent to be entitled to the Unruh Act’s monetary
7 damages.       Id. at 625.
8        “In 2012, in an attempt to deter baseless claims
9 and vexatious litigation, California adopted heightened
10 pleading requirements for disability discrimination
11 lawsuits under the Unruh Act.”              Velez v. Il Fornanio
12 (Am.) Corp., No. 3:18-CV-1840-CAB-MDD, 2018 WL 6446169,
13 at *6 (S.D. Cal. Dec. 10, 2018).              These heightened
14 pleading requirements apply to actions alleging a
15 “construction-related accessibility claim,” which
16 California law defines as “any civil claim in a civil
17 action with respect to a place of public accommodation,
18 including but not limited to, a claim brought under
19 Section 51, 54, 54.1, or 55, based wholly or in part on
20 an alleged violation of any construction-related
21 accessibility standard.”           Cal. Civ. Code § 55.52(a)(1).
22 California’s heightened pleading standard requires a
23 plaintiff to include specific facts concerning the
24 plaintiff’s claim, including the specific barriers
25 encountered and how the plaintiff was deterred on each
26 date the plaintiff was deterred.              See Cal. Civ. Proc.
27 Code § 425.50(a).         California law also requires that
28 complaints for construction-related accessibility
                                        10
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 11 of 20 Page ID #:141



 1 claims be verified, and if such complaints are not
 2 verified, they are subject to a motion to strike.                    See
 3 id. § 425.50(b)(1).
 4       When California continued to experience large
 5 numbers of these actions, California imposed additional
 6 limitations on “high-frequency litigants.”                  These
 7 additional restrictions became effective on October 15,
 8 2015. Under California law, a “high-frequency litigant”
 9 is defined as “[a] plaintiff who has filed ten or more
10 complaints alleged a construction-related accessibility
11 violation within the twelve-month period immediately
12 preceding the filing of the current complaint alleging
13 a construction-related accessibility violation.”                    Id. §
14 425.55(b)(1).        The definition of high-frequency
15 litigant also extends to attorneys.               Id. §
16 425.55(b)(2).        In support of its imposition of
17 additional requirements on high-frequency litigants,
18 the California Legislature found and declared:
19       According to information from the California
         Commission on Disability Access, more than one-
20       half, or 54 percent, of all construction-
         related accessibility complaints filed between
21       2012 and 2014 were filed by two law firms.
         Forty-six percent of all complaints were filed
22       by a total of 14 parties. Therefore, a very
         small number of plaintiffs have filed a
23       disproportionately large number of the
         construction-related accessibility claims in
24       the state, from 70 to 300 lawsuits each year.
         Moreover, these lawsuits are frequently filed
25       against small businesses on the basis of
         boilerplate complaints, apparently seeking
26       quick cash settlements rather than correction
         of the accessibility violation. This practice
27       unfairly taints the reputation of other
         innocent disabled consumers who are merely
28
                                        11
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 12 of 20 Page ID #:142



 1       trying to go about their daily lives accessing
         public accommodations as they are entitled to
 2       have full and equal access under the state’s
         Unruh Civil Rights Act (Section 51 of the Civil
 3       Code) and the federal Americans with Disability
         Act of 1990 (Public Law 101-336).
 4
 5 Id. § 425.55(a)(2). In response to the “special and
 6 unique circumstances,” id. § 425.55(3), surrounding
 7 disability access ligation, California imposed a “high-
 8 frequency litigant fee,” requiring high-frequency
 9 litigants to pay a $1,000 filing fee in addition to the
10 normal fee at the time of filing a complaint. Cal.
11 Gov’t Code § 70616.5. California also requires that
12 these complaints allege certain facts, including
13 whether the action is filed by, or on behalf of, a
14 high-frequency litigant, the number of construction-
15 related accessibility claims filed by the litigant in
16 the preceding twelve months, the litigant’s reason for
17 being in the geographic area of the defendant’s
18 business, and the reason the litigant desired to access
19 the business. See Cal. Civ. Proc. Code §
20 425.50(a)(4)(A).
21             c.    The Court Declines to Exercise

22                   Supplemental Jurisdiction Over Plaintiff’s

23                   Unruh Act Claim

24       For the reasons outlined below, the Court finds

25 that exceptional circumstances and compelling reasons
26 exist to decline to exercise supplemental jurisdiction
27 over Plaintiff’s Unruh Act claim and that Plaintiff's
28
                                        12
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 13 of 20 Page ID #:143



 1 Unruh Act Claim substantially predominates over his ADA
 2 claim.
 3                   i.    “Exceptional Circumstances” and
 4                         “Compelling Reasons” Exist for the
 5                         Court to Decline to Exercise
 6                         Supplemental Jurisdiction
 7       Because California’s heightened pleading standards
 8 and increased filing fees do not apply in federal
 9 court, plaintiffs can circumvent the restrictions
10 California has imposed on construction-related
11 accessibility claims by relying on a grant of
12 supplemental jurisdiction over any Unruh Act claim,
13 when combined with an ADA claim for injunctive relief.
14 The number of construction-related accessibility claims
15 filed in the Central District has significantly
16 increased since California sought to curtail such
17 actions in its state courts:
18       According to statistics compiled by the Clerk’s
         Office, in 2013, the first year in which
19       California’s initial limitations on such cases
         were in effect, there were 419 ADA cases filed
20       in the Central District, which constituted 3%
         of the civil actions filed. Filings of such
21       cases increased from 928 (7% of civil cases) in
         2014, the year before the imposition of the
22       additional $1,000 filing fee and additional
         pleading requirements for high-frequency
23       litigants, to 1,386 (10% of civil cases) in
         2016, the first full year of those
24       requirements. The number and percentage of such
         cases filed in the Central District has
25       increased in each year since California acted
         to limit the filings by high-frequency
26       litigants, reaching 1,670 (12% of civil cases)
         in 2017, 1,670 (18% of civil cases) in 2018,
27       and 1,868 cases (24% of civil cases) in the
         first six months of 2019.
28
                                        13
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 14 of 20 Page ID #:144



 1
 2 Garibay v. Rodriguez, No. CV 18-9187 PA (AFMx), 2019 WL
 3 5204294, at *4 (C.D. Cal. Aug. 27, 2019).                 That the
 4 astronomical growth in the filing of these cases in
 5 federal court has coincided with California’s
 6 limitations on construction-related accessibility
 7 claims suggests that it is precisely because the
 8 federal courts have not adopted California’s
 9 limitations on such claims that federal courts have
10 become the preferred forum for them.                See Schutza v.
11 Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017)
12 (“It is unclear what advantage—other than avoiding
13 state-imposed pleading requirements—Plaintiff gains by
14 being in federal court since his sole remedy under the
15 ADA is injunctive relief, which is also available under
16 the Unruh Act.”).
17       In enacting restrictions and additional fees for
18 the filing of construction-related accessibility
19 claims, California sought to limit the burden these
20 types of cases put on its businesses.                But, in filing
21 these Actions in federal courts, plaintiffs have
22 managed to avail themselves of the state law provided
23 statutory damages all while circumventing California’s
24 limitations to reaching such awards.                This situation,
25 as well as the increased burden on federal courts due
26 to the increasing number of these cases, presents the
27 type of “exceptional circumstances” and “compelling
28
                                        14
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 15 of 20 Page ID #:145



 1 reasons” that justify a court’s discretion to decline
 2 to exercise supplemental jurisdiction over any Unruh
 3 Act or other state law claims under 28 U.S.C. §
 4 1367(c)(4).
 5       Further, declining to exercise supplemental
 6 jurisdiction over Plaintiff’s Unruh Act claim under
 7 these circumstances furthers the values of judicial
 8 economy, fairness, convenience, and comity.                  See
 9 Schutza v. Cuddeback, 262 F. Supp. 3d at 1031 (“[T]e
10 Court finds it would be improper to allow Plaintiff to
11 use federal court as an end-around to California’s
12 pleading requirements . . . as a matter of comity, and
13 in deference to California’s substantial interest in
14 discouraging unverified disability discrimination
15 claims . . . .”); see also Gibbs, 383 U.S. at 726.                     “It
16 is not, under the Gibbs factors, ‘fair’ to defendants
17 that plaintiffs may pursue construction-related
18 accessibility claims in this Court while evading the
19 limitations California has imposed on such claims.”
20 Garibay, 2019 WL 5204294, at *5.              Allowing federal
21 courts to act as a safe haven for these
22 claims—regardless of whether a particular plaintiff or
23 law firm currently satisfies the definition of a
24 “high-frequency litigant”—is an affront to the comity
25 between federal and state courts.               And, it is within
26 the power of the federal courts to “take measures to
27 discourage forum-shopping, and here . . . the Court
28
                                        15
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 16 of 20 Page ID #:146



 1 finds this to be a compelling reason to decline
 2 supplemental jurisdiction.”               Schutza, 262 F. Supp. 3d
 3 at 1031 (citing Hanna v. Plumer, 380 U.S. 460, 467-68
 4 (1965)).
 5       Here, the Court finds no reason outside of evading
 6 California’s heightened pleading requirements as to why
 7 Plaintiff filed the instant action in federal, rather
 8 than state court.         Therefore, the Court concludes that
 9 “exceptional circumstances” and “compelling reasons”
10 exist to support the Court’s decision to decline to
11 exercise supplemental jurisdiction over Plaintiff’s
12 Unruh Act claim.         See Marsh v. Monreal Properties, LLC,
13 No. CV 19-10270-MWF-GJSX, 2020 WL 2027591, at *5 (C.D.
14 Cal. Mar. 30, 2020) (finding that exceptional
15 circumstances and compelling reasons exist to decline
16 to exercise supplemental jurisdiction because of
17 California’s heightened pleading standards, in
18 combination with the increase of construction-related
19 accessibility claims in federal court, even where the
20 plaintiff did not qualify as a high-frequency
21 litigant).
22                   ii. Plaintiff’s Unruh Act Claim
23                         Substantially Predominates Over His
24                         ADA Claim
25       Moreover, “if it appears that the state issues
26 substantially predominate, whether in terms of proof,
27 of the scope of the issues raised, or of the
28
                                        16
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 17 of 20 Page ID #:147



 1 comprehensiveness of the remedy sought, the state
 2 claims may be dismissed without prejudice and left for
 3 resolution to state tribunals.”              Gibbs, 383 U.S. at
 4 726–27.
 5        The ADA “is a purely injunctive statute that does
 6 not permit an award of monetary damages.”                 Schutza v.
 7 Alessio Leasing, Inc., No. 18CV2154-LAB (AGS), 2019 WL
 8 1546950, at *2 (S.D. Cal. Apr. 8, 2019) (citing Wander,
 9 304 F.3d at 858).         The Unruh Act, by contrast, allows a
10 plaintiff to obtain injunctive relief and monetary
11 damages.      See Cal. Civ. Code §§ 52, 55.56.              Here,
12 Plaintiff seeks injunctive relief, attorneys’ fees and
13 costs, and monetary damages in the amount of $4,000.2
14 “[C]ourts have found that money damages predominated
15 even where the prayer for money damages was limited to
16 a single count (i.e., $ 4,000).”              Schutza v. Alessio
17 Leasing, 2019 WL 1546950, at *3 (citing Molski v. EOS
18 Estate Winery, No. CV 03-5880-GAF, 2005 WL 3952249, at
19 *4 (C.D. Cal. 2005) (“Even though Plaintiffs have
20 submitted a notice of voluntary limitation of damages,
21 seeking only an award of $ 4,000 to [plaintiff], it is
22
23        2
            Defendant, in its Motion, initially suggested that
24   Plaintiff sought $240,000 in statutory damages based on $4,000 in
     damages for each of the fifteen “violations” on each of
25   Plaintiff's three alleged visits to the Property. See Mem.
     17:7-14. But, in his Opposition, Plaintiff clarified that he
26   seeks only $4,000 in damages in total in this Action. See Opp'n
     to Mot. (“Opp’n”) 17:9, ECF No. 16; Decl. of Shamar Jackson in
27   Supp. of Opp’n (“Jackson Decl”) ¶ 11, ECF No. 16-1 (“I only seek
     $4,000 in damages in this case for one statutory visit.”).
28
                                        17
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 18 of 20 Page ID #:148



 1 still clear that the claim for damages is the
 2 predominant focus of this lawsuit.”)).
 3       Further, as noted, the Unruh Act requires proof of
 4 intentional discrimination, while the ADA does not.
 5 See Munson, 208 P.3d at 624; Lentini, 370 F.3d at 846.
 6 The Unruh Act does not require proof of intent if
 7 Plaintiff establishes a violation of the ADA.                   See
 8 Munson, 208 P.3d at 625.           However, here, Plaintiff's
 9 Complaint relies on Defendant’s alleged intentional
10 discrimination.        See, e.g., Compl. ¶ 31 (“Plaintiff
11 alleges that the Defendants’ failure to remove these
12 barriers was intentional because the barriers are
13 logical and obvious.”).           Because the ADA does not
14 require a showing of intentional discrimination,
15 resolution of this issue exclusively “entails
16 application of state-law standards.”                Schutza v.
17 McDonald’s Corp., 133 F. Supp. 3d 1241, 1247 (S.D. Cal.
18 2015). Accordingly, the Court concludes that
19 Plaintiff’s Unruh Act Claim substantially predominates
20 over his ADA claim.          See Schutza v. Cuddeback, 262 F.
21 Supp. 3d at 1030 (“Plaintiff places intentionality at
22 the heart of his claims for relief, which when combined
23 with the amount of monetary relief sought, strongly
24 suggests the Unruh Act claim substantially
25 predominates.”).
26       As such, the Court DECLINES to exercise
27 supplemental jurisdiction over Plaintiff’s Unruh Act
28
                                        18
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 19 of 20 Page ID #:149



 1 claim, and GRANTS Defendant’s Motion on the basis of
 2 Rule 12(b)(1).        In doing so, the Court has not deprived
 3 Plaintiff of any remedies, as his ADA claim remains
 4 pending before this Court, and Plaintiff may, if he so
 5 chooses, pursue his Unruh Act claim in state court3—the
 6 appropriate forum for such claim under these
 7 circumstances.        Additionally, any inefficiencies
 8 created by this Court’s decision to decline to exercise
 9 supplemental jurisdiction over the Unruh Act claim are
10 problems resulting from Plaintiff’s decision to file
11 this Action in federal, rather than state court.                    See
12 Schutza v. Alessio Leasing, 2019 WL 1546950, at *4
13 (“Had he brought this suit in state court, there would
14 have been only one suit pending and he would have been
15 eligible to receive every form of relief he seeks: an
16 injunction, money damages, and attorney’s fees.                   By
17 being “inefficient” and declining to exercise
18 supplemental jurisdiction over his state claim, this
19 Court is simply recognizing that California has a
20 strong interest in interpreting and enforcing its own
21 rules without federal courts serving as a convenient
22 end-around for creative litigants.               If that results in
23
          3
24          Plaintiff encountered the barriers in March, May, and
     October 2019. As such, the statute of limitations for
25   Plaintiff’s Unruh Act claim has not lapsed and Plaintiff is able
     to bring this claim in state court where it can be properly
26   adjudicated. See Harris v. County of San Diego, CV 18-924-BTM-
     AHG, 2019 WL 6683367, at *4 (S.D. Cal. Dec. 5, 2019) (finding
27   that Unruh Act claims “are subject to a two-year statute of
     limitations”) (citing Cal. Civ. Code P. § 335.1).
28
                                        19
 Case 2:20-cv-00780-RSWL-KS Document 19 Filed 06/04/20 Page 20 of 20 Page ID #:150



 1 occasional inefficiency, it’s a worthwhile tradeoff.”).
 2       2.    12(b)(6) Motion to Dismiss
 3       Because the Court GRANTS Defendant’s Motion on the
 4 basis of Rule 12(b)(1) and DECLINES to exercise
 5 supplemental jurisdiction over Plaintiff’s Unruh Act
 6 claim, the Court need not address Defendant’s Motion
 7 under Rule 12(b)(6).
 8                             III. CONCLUSION
 9       Based on the foregoing, the Court GRANTS
10 Defendants’ Motion and DECLINES to exercise
11 supplemental jurisdiction over the Unruh Act claim
12 asserted in Plaintiff’s Complaint.                   The Court DISMISSES
13 this claim WITHOUT PREJUDICE.
14
15 IT IS SO ORDERED.
16
                4
17 DATED: June __, 2020                      /s/ Ronald S.W. Lew

18                                           HONORABLE RONALD S.W. LEW
                                             Senior U.S. District Judge
19
20
21
22
23
24
25
26
27
28
                                        20
